Citation Nr: 0805439	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for frostbite of both feet.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his currently diagnosed bilateral 
foot disability is related to his active military service.  
The Board is of the opinion that further development is 
required before the Board decides this appeal.  In this 
regard, the Board notes that the most recent VA examination 
in connection with the veteran's bilateral foot disability 
was conducted in May 2004.  The veteran contends that the May 
2004 examination was inadequate because although a cold 
protocol examination with specialty examination for 
peripheral nerves was requested by the RO; the May 2004 
electronic examination request failed to specify the cold 
protocol examination and only ordered a neurological 
examination.  In addition, the veteran argues that the 
medical opinion included with the May 2004 examination was 
inadequate because the examiner failed to include an 
explanation for his conclusion.  The veteran also contends 
that additional evidence has been received since the May 2004 
examination that requires the veteran to be examined again.  
See March 2007 Statement in Support of the Appeal.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  Based 
on the evidence as a whole, a medical examination is 
necessary for the purpose of ascertaining the current nature 
and etiology of any currently present foot disorders, and for 
an opinion on whether any such disorder is related to the 
veteran's military service.  The veteran is hereby notified 
that it is his responsibility to report for any scheduled 
examination and to cooperate in the development of the case, 
and that the consequences of failing to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions: 

1.  The veteran should be afforded a cold 
injury protocol examination to determine 
the nature and etiology of any current 
foot disabilities.  All indicated studies 
should be performed, and the claims folder 
must be made available to and reviewed by 
the examiner.  

Based upon the examination results and the 
claims folder review, the examiner should 
provide an opinion with respect to any 
currently present foot disorders as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that they originated during 
active duty or are otherwise etiologically 
related to active duty.  The examiner 
should also provide the rationale for all 
opinions expressed.

2.  After completion of all indicated 
development to the extent possible, 
readjudicate the claim for service 
connection for frostbite of both feet on a 
de novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



